Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 9, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a manager and materials analyst for the employer, a corporation engaged in the business of selling office supplies. She resigned from this employment ostensibly due to the stress engendered by the critical comments and negative performance evaluations made by her supervisor. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she left her employment for personal and noncompelling reasons. We affirm. The inability to get along with a supervisor who is perceived to be unfairly critical has been found not to constitute good cause for leaving employment (see, Matter of Mielewski [Sweeney], 227 AD2d 805, 806). Claimant’s assertion that job-related stress contributed to her decision to resign was not substantiated by any medical evidence (see, Matter of Wolfbiss [Hartnett], 173 AD2d 1047). We conclude that substantial evidence supports the finding that claimant left her employment under disqualifying circumstances.
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.